UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

REGENLAB USA LLC,
Plaintiff,

-against-

ESTAR TECHNOLOGIES LTD. ET AL,

Defendants.

 

USDC SDNY
DOCUMENT
ELECTRONICAL

DOC#. LYFILED

DATE FILED: 2-66-30,

16-cv-8771(ALC)

ORDER

ANDREW L. CARTER, JR., United States District Judge:
The parties should submit a joint status report in this matter by February 20, 2020.

SO ORDERED.

Dated: February 6, 2020
New York, New York

_—s,
, / L. “OO
Cy lradbte fo Ca Yo —~

ANDREW L. CARTER, JR.
United States District Judge

 
